Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/141,261 filed on 01/05/2021 in which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.
Priority
	This application is a CON of 15/627,539 filed on 06/20/2017 PAT 10,909,165.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,909,165 in view of claims being not patentably distinct from each other because claims 1-20 of the instant application substantially recite the limitations of claims 1-17 of U.S. Patent No. 10,909,165 which is sharing filesystems between containers. 
The subject matter claimed in the instant application is fully disclosed in the referenced patent and the instant application are claiming common subject matter, as follows in Table 1 below.
Instant Application 
1. A non-transitory computer-readable medium comprising program code that is
executable by a processing device for causing the processing device to launch at least two containers on a host by:
creating an initialization directory on the host, wherein the initialization directory
includes a shareable filesystem; creating a first filesystem directory on the host, the first filesystem directory corresponding to a first container among the at least two containers and being separate from the initialization directory; creating a second filesystem directory on the host, the second filesystem directory corresponding to a second container among the at least two containers and
being separate from the initialization directory; and mounting the initialization directory to the first filesystem directory and to the second filesystem directory, to enable the at least two containers to access the shareable filesystem.





























7. A system comprising:
a processing device; and a memory device comprising instructions executable by the processing device for causing the processing device to launch at least two containers from an image file such
that the at least two containers are configured to share a filesystem, wherein launching the at least two containers from the image file involves: creating an initialization directory on a host filesystem, wherein the initialization directory includes the filesystem;
creating a first filesystem directory on the host filesystem, the first filesystem directory corresponding to a first container among the at least two containers and being separate from the initialization directory; creating a second filesystem directory on the host filesystem, the second filesystem directory corresponding to a second container among the at least two
containers and being separate from the initialization directory; and mounting the initialization directory to the first filesystem directory and to the second filesystem directory.



























13. A computer-implemented method comprising: launching at least two containers from an image file such that the at least two containers are configured to share a same initialization directory and a same filesystem while the at least two containers are running, wherein launching the at least two containers from the image file involves: creating an initialization directory on a host filesystem, wherein the initialization directory includes a filesystem to be shared among the at least two containers;
creating a first filesystem directory on the host filesystem, the first filesystem directory corresponding to a first container among the at least two containers and being separate from the initialization directory; creating a second filesystem directory on the host filesystem, the second filesystem directory corresponding to a second container among the at least two
containers and being separate from the initialization directory; and mounting the initialization directory to the first filesystem directory and to the second filesystem directory.






Patent U.S. 10,909,165
14. A non-transitory computer-readable medium comprising program code that 
is executable by a processing device for causing the processing device to: 
launch a first container from an image file by: creating an initialization 
directory for the first container on a host filesystem of a computing device, 
the initialization directory including a filesystem to be shared between 
containers;  creating a first filesystem directory for the first container on 
the host filesystem;  and mounting the initialization directory to the first 
filesystem directory;  and launch a second container from the image file by: 
creating a second filesystem directory for the second container on the host 
filesystem;  and mounting the initialization directory to the second filesystem 
directory to enable the second container to access the filesystem;  determine 
that the first container is to be shutdown;  in response to determining that 
the first container is to be shutdown: update a record to reflect that the 
first container is no longer using the initialization directory while 
maintaining an entry in the record reflecting that the second container is 
using the initialization directory;  and maintain the initialization directory 
for use by the second container subsequent to the first container being 
shutdown;  subsequent to shutting down the first container, determine that the 
second container is to be shutdown;  based on determining that the second 
container is to be shutdown, update the record to reflect that the second 
container is no longer using the initialization directory;  subsequent to 
updating the record to reflect that the second container is no longer using the 

initialization directory based on the record;  and based on determining that 
there are no containers using the initialization directory, delete the 
initialization directory. 

9. A computing device comprising: a processing device;  and a memory 
device comprising instructions executable by the processing device for causing 
the processing device to: launch a first container from an image file by: 
creating an initialization directory for the first container on a host filesystem of the computing device, the initialization directory including a filesystem to be shared between containers;  creating a first filesystem directory for the first container on the host filesystem;  and mounting the initialization directory to the first filesystem directory;  launch a second 
container from the image file by: creating a second filesystem directory for the second container on the host filesystem;  and mounting the initialization directory to the second filesystem directory to enable the second container to access the filesystem;  determine that the first container is to be shutdown; in response to determining that the first container is to be shutdown: determine that the second container is using the initialization directory; update a record to reflect that the first container is no longer using the 
initialization directory while maintaining an entry in the record reflecting 
that the second container is using the initialization directory;  and maintain 
the initialization directory for use by the second container subsequent to the 
first container being shutdown;  subsequent to shutting down the first 

determining that the second container is to be shutdown, update the record to 
reflect that the second container is no longer using the initialization directory;  subsequent to updating the record to reflect that the second container is no longer using the initialization directory, determine that there are no containers using the initialization directory based on the record; and based on determining that there are no containers using the initialization directory, delete the initialization directory. 


1. A method comprising: launching, by a computing device having a host 
filesystem, a first container from an image file by: creating an initialization directory for the first container on the host filesystem, the initialization directory including a filesystem to be shared between containers;  creating a 
first filesystem directory for the first container on the host filesystem;  and 
mounting the initialization directory to the first filesystem directory; launching, by the computing device, a second container from the image file by: creating a second filesystem directory for the second container on the host filesystem;  and mounting the initialization directory to the second filesystem directory to enable the second container to access the filesystem; determining, by the computing device, that the first container is to be 
shutdown;  in response to determining that the first container is to be shutdown: determining, by the computing device, that the second container is using the initialization directory;  updating, by the computing device, a record to reflect that the first container is no longer using the 

that the second container is using the initialization directory; and maintaining, by the computing device, the initialization directory for use by the second container subsequent to the first container being shutdown; subsequent to shutting down the first container, determining, by the computing device, that the second container is to be shutdown;  based on determining that the second container is to be shutdown, updating, by the computing device, the record to reflect that the second container is no longer using the initialization directory;  subsequent to updating the record to reflect that the second container is no longer using the initialization directory, 
determining, by the computing device, that there are no containers using the 
initialization directory based on the record;  and based on determining that 
there are no containers using the initialization directory, deleting, by the 
computing device, the initialization directory. 



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite the limitations of claims 1-17 of U.S. Patent No. 10,909,165 which is the method of sharing filesystems between containers. Therefore, it would have been obvious to one of ordinary skill in the art of sharing filesystems at the time the invention was made to incorporate a process of filesystems sharing between containers from the independent claims of U.S. Patent No. 10,909,165. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mann et al. (U.S. PGPub 2017/0083541; hereinafter “Mann”) in view of Faden (U.S. PGPub 2007/0198714).

As per claims 1, 7 and 13, Mann discloses a non-transitory computer-readable medium, a system, and a computer-implemented method comprising program code that is executable by a processing device for causing the processing device to launch at least two containers on a host by: (See para. 20, Fig. 1, wherein containers are disclosed, also See Fig. 2, paras. 30-31 and 38, wherein method of launching a container is disclosed, also See para. 34, wherein ; as taught by Mann.)
 (See Fig. 4, paras. 30 and 37, wherein creating a COW union filesystem on the target host between an original file-COW storage on the target host is disclosed; as taught by Mann.)
creating a first filesystem directory on the host. (See Fig. 5, para. 42, wherein creating a write-able directory on a local filesystem is disclosed; as taught by Mann.)
However, Mann fails to disclose the first filesystem directory corresponding to a first container among the at least two containers and being separate from the initialization directory; creating a second filesystem directory on the host, the second filesystem directory corresponding to a second container among the at least two containers and being separate from the initialization directory; and mounting the initialization directory to the first filesystem directory and to the second filesystem directory, to enable the at least two containers to access the shareable filesystem.
On the other hand, Faden teaches the first filesystem directory corresponding to a first container among the at least two containers and being separate from the initialization directory; (See para. 12, wherein different host machines are disclosed; as taught by Faden.)
creating a second filesystem directory on the host, the second filesystem directory corresponding to a second container among the at least two containers and being separate from the initialization directory; (See para. 12, wherein different host machines are disclosed, also See para. 14, wherein a second container is established is disclosed; as taught by Faden.)
(See Fig. 5, para. 43, wherein mounting the write-able directory is disclosed, also See paras. 12-14, wherein method of sharing containers is disclosed; as taught by Faden.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Faden teachings in the Mann system. Skilled artisan would have been motivated to incorporate a method for implementing file access control across a network using labeled containers taught by Faden in the Mann system for container storage migration.  In addition, both of the references (Mann and Faden) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, access to files.  This close relation between both of the references highly suggests an expectation of success.

As per claims 2, 8 and 14, Mann fails to disclose wherein the shareable filesystem is a root filesystem for the first container and the second container.
On the other hand, Faden teaches wherein the shareable filesystem is a root filesystem for the first container and the second container. (See paras. 12-14, wherein method of sharing containers is disclosed; as taught by Faden.)
See claims 1, 7, and 13 for motivation above.

As per claims 3, 9 and 15, the combination of Mann and Faden further discloses the first container and the second container are read-only containers; (See Fig. 5, para. 42, wherein mounting the network filesystem directory as read-only is disclosed; as taught by Mann.)
mounting the initialization directory to the first filesystem directory includes read-only bind mounting the initialization directory to the first filesystem directory; (See Fig. 5, para. 42, wherein mounting the network filesystem directory as read-only is disclosed; as taught by Mann.)
and mounting the initialization directory to the second filesystem directory includes read-only bind mounting the initialization directory to the second filesystem directory. (See Fig. 5, para. 42, wherein mounting the network filesystem directory as read-only is disclosed; as taught by Mann.)

As per claims 4, 10 and 16, Mann fails to disclose determine that the initialization directory exists on the host; and based on determining that the initialization directory exists on the host, launch the second container at least in part by mounting the initialization directory to the second filesystem directory.
On the other hand, Faden teaches determine that the initialization directory exists on the host; (See paras. 9 and 43, wherein root of a file system is disclosed; as taught by Faden.)
and based on determining that the initialization directory exists on the host, launch the second container at least in part by mounting the initialization directory to the second filesystem directory. (See para. 9, wherein mounting second file system onto the first file system is disclosed; as taught by Faden.)
See claims 1, 7, and 13 for motivation above.

As per claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Mann and Faden further discloses wherein the initialization directory comprises data other than the shareable filesystem for initializing the first container and the second container. (See Fig. 1, para. 20, wherein different types of data stores is disclosed, also See Fig. 4, paras. 30 and 37, wherein creating a COW union filesystem on the target host between an original file-COW storage on the target host is disclosed; as taught by Mann.)

As per claims 6, 12 and 19, the combination of Mann and Faden further discloses the processing device for causing the processing device to launch the at least two containers from an image file. (See Fig. 3, paras. 20-21 and 35, wherein migrating a container and a copy of an image from which a container is created is disclosed, also See Fig. 2, para. 30, wherein launching a container is disclosed; as taught by Mann.)

As per claims 11 and 17, the combination of Mann and Faden further discloses based on launching the first container, update a record to reflect that the first container is using the initialization directory; (See paras. 26-27 and 29-31, wherein update operations are disclosed; as taught by Mann.)
and based on launching the second container, update the record to reflect that the second container is using the initialization directory. (See paras. 26-27 and 29-31, wherein update operations are disclosed; as taught by Mann.)

As per claim 20, the rejection of claim 13 is hereby incorporated by reference, the combination of Mann and Faden further discloses wherein the initialization directory comprises data for initializing the first container. (See Fig. 2, paras. 30-31, wherein method of launching a container is disclosed, also See Fig. 4, paras. 30 and 37, wherein creating a COW union filesystem on the target host between an original file-COW storage on the target host is disclosed; as taught by Mann.)

Claim 18 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mann et al. (U.S. PGPub 2017/0083541; hereinafter “Mann”) in view of Faden (U.S. PGPub 2007/0198714) and further in view Scheifler et al. (U.S. PGPub 2009/0271472; hereinafter “Scheifler”).

As per claim 18, the rejection of claim 13 is hereby incorporated by reference, the combination of Mann and Faden fails to disclose based on shutting down the first container, updating a record to reflect that the first container is not using the initialization directory; and based on shutting down the second container, updating the record to reflect that the second container is not using the initialization directory.
On the other hand, Scheifler teaches based on shutting down the first container, updating a record to reflect that the first container is not using the initialization directory; (See para. 135, wherein shutting down container is disclosed, also See para. 174, wherein update operations to update a resource’s configuration are disclosed; as taught by Scheifler.)
 (See para. 135, wherein shutting down container is disclosed, also See para. 174, wherein update operations to update a resource’s configuration are disclosed; as taught by Scheifler.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Scheifler teachings in the combination Mann and Faden system. Skilled artisan would have been motivated to incorporate a method for managing distributed computing resources taught by Scheifler in the combination of Mann and Faden system for container storage migration.  In addition, both of the references (Mann, Faden, and Scheifler) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, access to files.  This close relation between both of the references highly suggests an expectation of success.

Conclusion
The prior art made of record and are not relied upon is considered pertinent to applicant’s disclosure.
1) Pawar et al. (U.S. Patent 9,047,309) discloses dynamic snapshot mounting.
2) Voccio et al. (U.S. PGPub 2012/0233282) discloses method and system for transferring a virtual machine.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.L.H/Examiner, Art Unit 2153                                                                                                                                                                                                                      /ALFORD W KINDRED/              Supervisory Patent Examiner, Art Unit 2153